Case 1:20-cv-00322-LDH-SMG Document 1 Filed 01/21/20 Page 1 of 24 PageID #: 1



SHEEHAN & ASSOCIATES, P.C.
Spencer Sheehan
505 Northern Blvd Ste 311
Great Neck NY 11021-5101
Telephone: (516) 303-0552
Facsimile: (516) 234-7800
spencer@spencersheehan.com

United States District Court
Eastern District of New York                                     1:20-cv-00322

Peter Figueroa, individually and on behalf
of all others similarly situated,
                               Plaintiff,

                 - against -                                       Complaint

Trader Joe's Company,
                               Defendant

       Plaintiff by attorneys alleges upon information and belief, except for allegations pertaining

to plaintiff, which are based on personal knowledge:


       1.    Trader Joe's Company (“defendant”) manufactures, distributes, markets, labels and

sells cereal containing oat clusters, corn and multigrain flakes and almonds purportedly flavored

by vanilla under their Trader Joe's brand (“Products”).

       2.    The Products are available to consumers from defendant's retail stores and are sold

in boxes of 16 OZ (454g).

       3.    The relevant front label representations include the product name, “Just the Clusters”

and a statement of identity, “Vanilla Almond Granola Cereal” and a bowl of the contents in milk.




                                                1
Case 1:20-cv-00322-LDH-SMG Document 1 Filed 01/21/20 Page 2 of 24 PageID #: 2




       4.    The Product’s side panel contains the Nutrition Facts and ingredient list.




       5.    The representations are misleading because the Product does not contain the amount,

type, and proportion of vanilla relative to non-vanilla flavor components which is expected based



                                                2
Case 1:20-cv-00322-LDH-SMG Document 1 Filed 01/21/20 Page 3 of 24 PageID #: 3



on the front label.


I.      Vanilla is Constantly Subject to Efforts at Imitation Due to High Demand

        6.     The tropical orchid of the genus Vanilla (V. planifolia) is the source of the prized

flavor commonly known as vanilla, defined by law as “the total sapid and odorous principles

extractable from one-unit weight of vanilla beans.”1

        7.     Vanilla’s “desirable flavor attributes…make it one of the most common ingredients

used in the global marketplace, whether as a primary flavor, as a component of another flavor, or

for its desirable aroma qualities.”2

        8.     Though the Pure Food and Drugs Act of 1906 (“Pure Food Act”) was enacted to

“protect consumer health and prevent commercial fraud,” this was but one episode in the perpetual

struggle against those who have sought profit through sale of imitation and lower quality

commodities, dressed up as the genuine articles.3

        9.     It was evident that protecting consumers from fraudulent vanilla would be

challenging, as E. M. Chace, Assistant Chief of the Foods Division of the U.S. Department of

Agriculture’s Bureau of Chemistry, noted “There is at least three times as much vanilla consumed

[in the United States] as all other flavors together.”4

        10.    This demand could not be met by natural sources of vanilla, leading manufacturers

to devise clever, deceptive and dangerous methods to imitate vanilla’s flavor and appearance.

        11.    Today, headlines tell a story of a resurgent global threat of “food fraud” – from olive


1
  21 C.F.R. §169.3(c).
2
  Daphna Havkin-Frenkel, F.C. Bellanger, Eds., Handbook of Vanilla Science and Technology, Wiley, 2018.
3
  Berenstein, 412; some of the earliest recorded examples of food fraud include unscrupulous Roman merchants who
sweetened wine with lead.
4
  E. M. Chace, “The Manufacture of Flavoring Extracts,” Yearbook of the United States Department of Agriculture
1908 (Washington, DC: Government Printing Office, 1909) pp.333–42, 333 quoted in Nadia Berenstein, "Making a
global sensation: Vanilla flavor, synthetic chemistry, and the meanings of purity," History of Science 54.4 (2016):
399-424 at 399.


                                                        3
Case 1:20-cv-00322-LDH-SMG Document 1 Filed 01/21/20 Page 4 of 24 PageID #: 4



oil made from cottonseeds to the horsemeat scandal in the European Union.5

         12.    Though “food fraud” has no agreed-upon definition, its typologies encompass an

ever-expanding, often overlapping range of techniques with one common goal: giving consumers

less than what they bargained for.


      A. Food Fraud as Applied to Vanilla

         13.    Vanilla is considered a “high-risk [for food fraud] product because of the multiple

market impact factors such as natural disasters in the source regions, unstable production, wide

variability of quality and value of vanilla flavorings,” second only to saffron in price.6

         14.    The efforts at imitating vanilla offers a lens to the types of food fraud regularly

employed across the spectrum of valuable commodities in today’s interconnected world.7

         Type of Food Fraud                                       Application to Vanilla


    ➢ Addition of markers
                                         •    Manipulation of the carbon isotope ratios to produce
       specifically tested for
                                              synthetic vanillin with similar carbon isotope composition
       instead of natural
                                              to natural vanilla
       component of vanilla beans

                                         •    Ground vanilla beans and/or seeds to provide visual appeal
    ➢ Appearance of more and/or               as “specks” so consumer thinks the product contains real
       higher quality of the valued           vanilla beans, when the ground beans have been exhausted
       ingredient                             of flavor
                                         •    Caramel to darken the color of an imitation vanilla so it



5
  Jenny Eagle, ‘Today’s complex, fragmented, global food supply chains have led to an increase in food fraud’,
FoodNavigator.com, Feb. 20, 2019; M. Dourado et al., Do we really know what’s in our plate?. Annals of Medicine,
51(sup1), 179-179 (May 2019); Aline Wisniewski et al., "How to tackle food fraud in official food control authorities
in Germany." Journal of Consumer Protection and Food Safety: 1-10. June 11, 2019.
6
  Société Générale de Surveillance SA, (“SGS “), Authenticity Testing of Vanilla Flavors – Alignment Between
Source Material, Claims and Regulation, May 2019.
7
  Kathleen Wybourn, DNV GL, Understanding Food Fraud and Mitigation Strategies, PowerPoint Presentation, Mar.
16, 2016.


                                                          4
Case 1:20-cv-00322-LDH-SMG Document 1 Filed 01/21/20 Page 5 of 24 PageID #: 5



                                              more closely resembles the hue of real vanilla8
                                        •     Annatto and turmeric extracts in dairy products purporting
                                              to be flavored with vanilla, which causes the color to better
                                              resemble the hue of rich, yellow butter

                                        •     Tonka beans, though similar in appearance to vanilla
    ➢ Substitution and
                                              beans, are banned from entry to the United States due to
       replacement of a high
                                              fraudulent use
       quality ingredient with
                                        •     Coumarin, a toxic phytochemical found in Tonka beans,
       alternate ingredient of
                                              added to imitation vanillas to increase vanilla flavor
       lower quality
                                              perception

    ➢ Addition of less expensive
       substitute ingredient to             • Synthetically produced ethyl vanillin, from recycled
       mimic flavor of more                   paper, tree bark or coal tar, to imitate taste of real vanilla
       valuable component

                                            • “to mix flavor materials together at a special ratio in which
                                              they [sic] compliment each other to give the desirable
                                              aroma and taste”9
                                            • Combination with flavoring substances such as propenyl

    ➢ Compounding, Diluting,                  guaethol (“Vanitrope”), a “flavoring agent [, also]

       Extending                              unconnected to vanilla beans or vanillin, but unmistakably
                                              producing the sensation of vanilla”10

                                            • “Spiking” or “fortification” of vanilla through addition of
                                              natural and artificial flavors including vanillin, which
                                              simulates vanilla taste but obtained from tree bark

    ➢ Addition of fillers to give           • Injection of vanilla beans with mercury, a poisonous


8
  Renée Johnson, “Food fraud and economically motivated adulteration of food and food ingredients." Congressional
Research Service R43358, January 10, 2014.
9
   Chee-Teck Tan, "Physical Chemistry in Flavor Products Preparation: An Overview" in Flavor Technology, ACS
Symposium Series, Vol. 610 1995. 1-17.
10
   Berenstein, 423.


                                                        5
Case 1:20-cv-00322-LDH-SMG Document 1 Filed 01/21/20 Page 6 of 24 PageID #: 6



      the impression there is                substance, to raise the weight of vanilla beans, alleged in
      more of the product than               International Flavors and Fragrances (IFF), Inc. v. Day
      there actually is                      Pitney LLP and Robert G. Rose, 2005, Docket Number L-
                                             4486-09, Superior Court of New Jersey, Middlesex
                                             County

                                           • Subtle, yet deliberate misidentification and obfuscation of
                                             a product’s components and qualities as they appear on the
                                             ingredient list
                                              o “ground vanilla beans” gives impression it describes
                                                  unexhausted vanilla beans when actually it is devoid
                                                  of flavor and used for aesthetics
                                              o “natural vanilla flavorings” – “-ing” as suffix referring
 ➢ Ingredient List Deception11                    to something like that which is described
                                              o “Vanilla With Other Natural Flavors” – implying –
                                                  wrongly – such a product has a sufficient amount of
                                                  vanilla to characterize the food
                                              o “Natural Flavors” – containing “natural vanillin”
                                                  derived not from vanilla beans but from tree pulp.
                                                  When paired with real vanilla, vanillin is required to
                                                  be declared as an artificial flavor


     B. The Use of Vanillin to Simulate Vanilla

        15.     The most persistent challenger to the authenticity of real vanilla has been synthetic

versions of its main flavor component, vanillin.

        16.     First synthesized from non-vanilla sources by German chemists in the mid-1800s,

vanillin was the equivalent of steroids for vanilla flavor.

        17.     According to Skip Rosskam, a professor of vanilla at Penn State University and


11
  Recent example of this would be “evaporated cane juice” as a more healthful sounding term to consumers to identify
sugar.


                                                         6
Case 1:20-cv-00322-LDH-SMG Document 1 Filed 01/21/20 Page 7 of 24 PageID #: 7



former head of the David Michael flavor house in Philadelphia, “one ounce of vanillin is equal to

a full gallon of single-fold vanilla extract.”12

        18.    Today, only 1-2% of vanillin in commercial use is vanillin obtained from the vanilla

plant, which means that almost all vanillin has no connection to the vanilla bean.

        19.    Nevertheless, disclosure of this powerful ingredient has always been required where

a product purports to be flavored with vanilla. See Kansas State Board of Health, Bulletin, Vol. 7,

1911, p. 168 (cautioning consumers that flavor combinations such as “vanilla and vanillin…vanilla

flavor compound,” etc., are not “vanilla [extract] no matter what claims, explanations or formulas

are given on the label.”).

        20.    Since vanilla is the only flavor with its own standard of identity, its labeling is

controlled not by the general flavor regulations but by the standards for vanilla ingredients.

        21.    This means that if a product is represented as being characterized by vanilla yet

contains non-vanilla vanillin, the label and packaging must declare the presence of vanillin and

identify it as an artificial flavor. See Vanilla-vanillin extract at 21 C.F.R. § 169.180(b) (“The

specified name of the food is "Vanilla-vanillin extract _-fold" or "_-fold vanilla-vanillin extract",

followed immediately by the statement "contains vanillin, an artificial flavor (or flavoring)".); see

also 21 C.F.R. § 169.181(b), § 169.182(b) (similar declarations required for Vanilla-vanillin

flavoring and Vanilla-vanillin powder).

        22.    This prevents consumers from being misled by products which may taste similar to

real vanilla and but for consumer protection requirements, would be sold at the price of real vanilla.


     C. Production of “Natural Vanillins” Combined with “Natural Vanilla”



12
  Katy Severson, Imitation vs. Real Vanilla: Scientists Explain How Baking Affects Flavor, Huffington Post, May
21, 2019.


                                                      7
Case 1:20-cv-00322-LDH-SMG Document 1 Filed 01/21/20 Page 8 of 24 PageID #: 8



        23.   The past ten years have seen many vanillins purporting to be a “natural flavor” –

derived from a natural source material which undergoes a natural production process.

        24.   “Natural vanillin” is not a “natural vanilla flavor” because the raw material is

typically petrochemicals or tree pulp instead of vanilla beans.

        25.   The two main natural sources are ferulic acid and eugenol, from cloves.

        26.   Ferulic acid is converted to vanillin through a natural fermentation process, but this

method is cost prohibitive for almost all applications.

        27.   Though FDA has authorized designation of vanillin from eugenol as a “natural

flavor,” the methods used are actually chemical reactions considered synthetic by the FDA.

        28.   However, since this is produced in China with no transparency or verification, the

deceptive origins of this ingredient continue unabated through the supply chain until misleading

consumers.


    D. “Flavorless” Flavor Ingredients Used to Mislead Consumers and Regulators

        29.   A well-known effort at circumventing the law to deceive consumers was the

development of Vanguard in the late 1970s by David Michael & Co., Inc., currently part of

International Flavors & Fragrances (“IFF”).

        30.   Supposedly reacting to vanilla shortages, David Michael developed a “flavorless”

“natural flavor enhancer” that “contain[ed] no vanilla, vanillin, ethyl vanillin, or any artificial

flavor” but reduced the amount of real vanilla by up to half.

        31.   Instead, the components were “blend[s] of dozens of plant extractives, roots, and

botanicals, all natural ingredients found on the GRAS list.”

        32.   David Michael advised its customers that a product made with Vanguard would state

“vanilla extract, natural flavor” on the ingredient list.



                                                   8
Case 1:20-cv-00322-LDH-SMG Document 1 Filed 01/21/20 Page 9 of 24 PageID #: 9



           33.   According to this company, foods using Vanguard could be labeled as “vanilla,”

since the non-vanilla natural flavor did not affect the characterizing flavor of vanilla nor did it

resemble, enhance or simulate vanilla.

           34.   Several years later, the FDA rejected this sophistry by stating that where the addition

of one flavor component allowed the use of less of another component, by definition the other

flavor was reinforced, and restored vanilla to its status as first among equals amongst the flavors.


       E. “Masking Flavors” Enable Usage of Less of the Characterizing Flavor

           35.   In addition to devising “flavorless” flavors, companies have justified mislabeling

vanilla foods by claiming the non-vanilla flavor components (1) “rounded out” harsher notes and

ancillary flavors and (2) “masked” unpleasant dairy and off-flavors.

           36.   A “masking” flavor is said to block or limit a taste sensation caused by other

ingredients and be non-detectable.

           37.   Masking flavors are claimed to work “in the background with the characterizing

notes, elevating them to their true potential” and “subdu[ing] off flavors from other

ingredients…allowing the characterizing flavor to shine.”13

           38.   However, non-vanilla flavor in the guise of a masking flavor is still required to be

declared on the front label because it creates the impression the food contains more vanilla,

reinforcing and extending it (a smaller amount is stretched to have a greater effect). See 21 C.F.R.

§ 101.22(i)(1)(iii) (“other natural flavor which simulates, resembles or reinforces the

characterizing flavor”).




13
     Donna Berry, Modifying Flavor in Dairy Foods, April 11, 2018, Food Business News.


                                                        9
Case 1:20-cv-00322-LDH-SMG Document 1 Filed 01/21/20 Page 10 of 24 PageID #: 10



 II.        Flavor Industry’s Efforts to Use Less Vanilla, Regardless of any Shortages

            39.    The “flavor industry” refers to the largest “flavor houses” such as Symrise AG,

 Firmenich, Givaudan, International Flavors and Fragrances (including David Michael), Frutarom

 and Takasago International along with the largest food manufacturing companies such as Unilever.

            40.    The recent global shortage of vanilla beans has given again the flavor industry the

 opportunity to “innovate[ing] natural vanilla solutions…to protect our existing customers.”14

            41.    Their “customers” do not include the impoverished vanilla farmers who are at the

 mercy of these global conglomerates nor consumers, who are sold products labeled as “vanilla”

 for the same or higher prices than when those products contained only vanilla.

            42.    These efforts include (1) market disruption and manipulation and (2) the

 development of alternatives to vanilla which completely or partially replace vanilla.


        A. Flavor Industry’s Attempt to Disrupt Supply of Vanilla to Create a “Permanent Shortage”

            43.    The flavor industry has developed schemes such as the “Sustainable Vanilla

 Initiative” and “Rainforest Alliance Certified,” to supposedly assure a significant supply of vanilla

 at stable, reasonable prices.

            44.    Contrary to promoting “sustainability” of vanilla, these programs make vanilla less

 “sustainable” by paying farmers to destroy their vanilla crops under the pretense of “crop

 diversification” to the ubiquitous palm oil.

            45.    There have also been allegations that Unilever’s Rainforest Alliance Certified

 Program uses child and/or slave labor.

            46.    Other tactics alleged to be utilized by these companies include “phantom bidding,”

 where saboteurs claim they will pay a higher price to small producers, only to leave the farmers in


 14
      Amanda Del Buouno, Ingredient Spotlight, Beverage Industry, Oct. 3, 2016.


                                                          10
Case 1:20-cv-00322-LDH-SMG Document 1 Filed 01/21/20 Page 11 of 24 PageID #: 11



 the lurch, forced to sell at bottom dollar to remaining bidders.15

         47.     The reasons for these counterintuitive actions is because they benefit from high

 vanilla prices and the use of less real vanilla.

         48.     When less vanilla is available, companies must purchase the higher margin,

 proprietary, “vanilla-like” flavorings made with advanced technology and synthetic biology.


      B. Use of Vanilla WONF Ingredients to Replace and Provide Less Vanilla

         49.     Though flavor companies will not admit their desire to move off real vanilla, the

 conclusions are consistent with the comments of industry executives.

         50.     According to Suzanne Johnson, vice president or research at a North Carolina

 laboratory, “Many companies are trying to switch to natural vanilla with other natural flavors

 [WONF] in order to keep a high-quality taste at a lower price,” known as “Vanilla WONF.”

         51.     The head of “taste solutions” at Irish conglomerate Kerry urged flavor manufacturers

 to “[G]et creative” and “build a compounded vanilla flavor with other natural flavors.”

         52.     A compounded vanilla flavor “that matches the taste of pure vanilla natural extracts”

 can supposedly “provide the same vanilla taste expectation while requiring a smaller quantity of

 vanilla beans. The result is a greater consistency in pricing, availability and quality.”16

         53.     These compounded flavors exist in a “black box” with “as many as 100 or more

 flavor ingredients,” including potentiators and enhancers, like maltol and piperonal, blended

 together to enhance the vanilla, allowing the use of less vanilla to achieve the intended taste.17

         54.     The effort to replace vanilla with so-called Vanilla WONF started in the late 1960s,


 15
    Monte Reel, The Volatile Economics of Natural Vanilla in Madagascar, Bloomberg.com, Dec. 16, 2019.
 16
    Donna Berry, Understanding the limitations of natural flavors, BakingBusiness.com, Jan. 16, 2018.
 17
    Hallagan and Drake, FEMA GRAS and U.S. Regulatory Authority: U.S. Flavor and Food Labeling Implications,
 Perfumer & Flavorist, Oct. 25, 2018; Charles Zapsalis et al., Food chemistry and nutritional biochemistry. Wiley,
 1985, p. 611 (describing the flavor industry’s goal to develop vanilla compound flavors “That Seem[s] to be Authentic
 or at Least Derived from a Natural Source”) (emphasis added).


                                                         11
Case 1:20-cv-00322-LDH-SMG Document 1 Filed 01/21/20 Page 12 of 24 PageID #: 12



 but the last 10 years have seen the proliferation of this ingredient.

        55.    There are two types of Vanilla WONF, which contains a nominal amount of vanilla.

        56.    One version of Vanilla WONF contains high amounts of “natural vanillin.”

        57.    This ingredient is deceptively identified as “Natural Flavor” because vanillin has

 always been an artificial flavor when used with vanilla.

        58.    The other type of Vanilla WONF is similar to a vanilla combined with an ingredient

 like Vanguard.

        59.    Whether declared on an ingredient list as “Natural Flavor” or “Vanilla Extract,

 Natural Flavor,” the non-vanilla component will contain highly concentrated and potent flavor

 “enhancers” or “extenders.”


    C. Decline of Industry Self-Governance

        60.    That high level executives in the flavor industry are willing to boast of their

 stratagems to give consumers less vanilla for the same or greater price is not unexpected.

        61.    The once powerful and respected trade group, The Flavor and Extract Manufacturers

 Association (“FEMA”), abandoned its “self-policing” of misleading vanilla labeling claims and

 disbanding its Vanilla Committee.

        62.    FEMA previously opposed industry efforts to deceive consumers, but cast the public

 to the curb in pursuit of membership dues from its largest members, such as Unilever.


 III. Front Label and Ingredient List Designations Applied to Products Represented as “Vanilla”


    A. Front Label Flavor Labeling

        63.    “Natural flavor” refers to “the essential oil, oleoresin, essence or extractive…which

 contains the flavoring constituents” from a natural source such as plant material and can refer to



                                                   12
Case 1:20-cv-00322-LDH-SMG Document 1 Filed 01/21/20 Page 13 of 24 PageID #: 13



 combinations of natural flavors. See 21 C.F.R. § 101.22(a)(3). See 21 C.F.R. § 101.22(i)(1)(i)-(iii),

 21 C.F.R. § 101.22(i)(2).

         64.    “Artificial flavor” is any substance whose function is to impart flavor that is not

 derived from a natural source. See 21 C.F.R. § 101.22(a)(1).

         65.    A product labeled “Vanilla              ” gives the impression that all the flavor (taste

 sensation and ingredient imparting same) in the product is contributed by the characterizing food

 ingredient of vanilla beans. See 21 C.F.R. § 101.22(i)(1) (describing a food which contains no

 simulating artificial flavor and not subject to 21 C.F.R. § 101.22(i)(1)(i)-(iii)).

         66.    If a product contains an “amount of characterizing ingredient [vanilla] insufficient to

 independently characterize the food,” the product would be required to be labeled as “Vanilla

 flavored         ” or “natural vanilla flavored            .” See 21 C.F.R. § 101.22(i)(1)(i).

         67.    The absence of the term “flavored” where a food is labeled “Vanilla” gives

 consumers the impression the food contains a sufficient amount of vanilla to characterize the food.

         68.    If a product’s characterizing flavor is vanilla but none of the natural flavor used is

 from vanilla, the product is required to be labeled “artificially flavored” or with the flavor of the

 product from which the natural flavor is derived, i.e., “clove flavored vanilla              .” See 21

 C.F.R. § 101.22(i)(1)(ii).

         69.    Where a food characterized as vanilla contains some vanilla and “other natural flavor

 (from non-vanilla sources) which simulates, resembles or reinforces the characterizing flavor

 [vanilla],” the options for labeling the food are based upon whether it contains a sufficient amount

 of the characterizing flavor to independently characterize the food. See 21 C.F.R. §

 101.22(i)(1)(iii) (“the food shall be labeled in accordance with the introductory text and paragraph

 (i)(1)(i) of this section”).




                                                   13
Case 1:20-cv-00322-LDH-SMG Document 1 Filed 01/21/20 Page 14 of 24 PageID #: 14



        70.    If the food contains a sufficient amount of vanilla to independently characterize the

 food and “other natural flavor,” the label would state “Vanilla With Other Natural Flavor.” See 21

 C.F.R. § 101.22(i)(1)(iii); see also 21 C.F.R. § 101.22(i)(1) (“introductory text” describing

 scenario where food contains “no artificial flavor which simulates, resembles or reinforces the

 characterizing flavor,” and none of the sub-paragraphs of 21 C.F.R. § 101.22(i)(1) apply).

        71.    If the food contains an insufficient amount of vanilla to independently characterize

 the food and “other natural flavor,” the label would state “Vanilla Flavored With Other Natural

 Flavor.” See 21 C.F.R. § 101.22(i)(1)(iii) referring to “paragraph (i)(1)(i) of this section,” 21

 C.F.R. § 101.22(i)(1)(i).


    B. Designating Vanilla and Flavors on the Ingredient List

        72.    Where “natural flavor” appears on an ingredient list, it may refer to a solely natural

 flavor, i.e., “strawberry flavor,” or a combination of flavor ingredients.

        73.    The addition of an exclusively vanilla ingredient is required to be labeled by its

 common or usual name and not based on the general flavor regulations. See 21 C.F.R. §

 169.175(b)(1) (“The specified name of the food is ‘Vanilla extract’ or ‘Extract of vanilla’.”); see

 also 21 C.F.R. § 169.177(b) (“The specified name of the food is ‘Vanilla flavoring.’”).

        74.    Where a food is represented as “vanilla” on the front label but the ingredient list

 indicates one flavoring ingredient, “natural flavor,” it means multiple flavor ingredients,

 compounds, enhancers and adjuvants have been blended together.

        75.    Reasons for combining flavors prior to use include: (1) ease of use by managing

 fewer suppliers, (2) ensuring the flavors complement and enhance each other, (3) the ability to use

 less of the more expensive flavor, (4) consistency within product batches and (5) volatile nature of

 flavoring constituents.



                                                  14
Case 1:20-cv-00322-LDH-SMG Document 1 Filed 01/21/20 Page 15 of 24 PageID #: 15



 IV. The Product is Misleading Because it Contains Non-Vanilla Flavor and/or Components


        76.    The Product is required to be labeled consistent with the flavor regulations in 21

 C.F.R. §101.22.

        77.    The front label statements and/or images of “Vanilla” are understood by consumers

 to identify a product where (1) vanilla is the characterizing flavor, (2) vanilla is contained in a

 sufficient amount to flavor the product, (3) the flavor is provided by an exclusively vanilla

 ingredient, (4) no other flavors simulate, resemble, reinforce, or enhance flavoring from vanilla or

 permit less real vanilla to be used and (5) vanilla is the exclusive source of flavor.


    A. Ingredient List Declaration of “Natural Flavor” Reveals Flavor is Not Exclusively Vanilla

        78.    The unqualified, prominent and conspicuous representation as “Vanilla” is false,

 deceptive and misleading because the Product contains flavoring other than vanilla.

        79.    The Product’s ingredient list reveals “Natural Flavor.”

                                            Ingredient List
                                                    INGREDIENTS: WHOLE ROLLED OATS.
                                                    MILLED CANE SUGAR, VEGETABLE OIL
                                                    (CANOLA AND/OR SAFFLOWER AND/OR
                                                    SUNFLOWER    OIL),  RICE  FLOUR,
                                                    ALMONDS,    CORNSTARCH,  HONEY,
                                                    NATURAL FLAVOR, SALT, BARLEY
                                                    MALT SYRUP.

        80.    By designating the flavor ingredient as “Natural Flavor,” it means the Product likely

 contains some vanilla, but also contains non-vanilla flavorings and enhancers.

        81.    The Product’s front label, “Vanilla Almond Granola,” fails to disclose the presence

 of these non-vanilla flavorings, i.e., Vanilla Flavored Almond Granola, Vanilla Almond Granola

 With Other Natural Flavors, etc., which is deceptive to consumers.




                                                   15
Case 1:20-cv-00322-LDH-SMG Document 1 Filed 01/21/20 Page 16 of 24 PageID #: 16



 V.     Conclusion

        82.   Defendant’s branding and packaging of the Products are designed to – and do –

 deceive, mislead, and defraud consumers.

        83.   The amount of the characterizing component, vanilla, has a material bearing on price

 or consumer acceptance of the Product because it is more expensive and desired by consumers.

        84.   The Product is misleading because it does not contain the amount, type and

 percentage of vanilla as a component of the total flavor ingredients that is required and consistent

 with consumer expectations.

        85.   Had plaintiff and class members known the truth, they would not have bought the

 Product or would have paid less for it.

        86.   Defendant’s false, deceptive, and misleading branding and packaging of the Product

 has enabled defendant to sell more of the Product and at higher prices per unit, than it would have

 in the absence of this misconduct, resulting in additional profits at the expense of consumers.

        87.   The value of the Product that plaintiff actually purchased and consumed was

 materially less than its value as represented by defendant.

        88.   Had plaintiff and class members known the truth, they would not have bought the

 Product or would have paid less for it.

        89.   The Product contains other representations which are misleading and deceptive.

        90.   As a result of the false and misleading labeling, the Product is sold at a premium

 price, approximately no less than $3.99 per unit, excluding tax, compared to other similar products

 represented in a non-misleading way.

                                       Jurisdiction and Venue


        91.   Jurisdiction is proper pursuant to 28 U.S.C. § 1332(d)(2) (Class Action Fairness Act



                                                 16
Case 1:20-cv-00322-LDH-SMG Document 1 Filed 01/21/20 Page 17 of 24 PageID #: 17



 of 2005 or “CAFA”).

         92.   Under CAFA, district courts have “original federal jurisdiction over class actions

 involving (1) an aggregate amount in controversy of at least $5,000,000; and (2) minimal

 diversity[.]" Gold v. New York Life Ins. Co., 730 F.3d 137, 141 (2d Cir. 2013).

         93.   Upon information and belief, the aggregate amount in controversy is more than

 $5,000,000.00, exclusive of interests and costs.

         94.   This is a reasonable assumption because the Products are sold in stores across the

 nation and have been sold bearing the allegedly misleading claims for several years.

         95.   Plaintiff is a citizen of New York.

         96.   Defendant is a California corporation with a principal place of business in Monrovia,

 Los Angeles County, California and is a citizen of California.

         97.   This court has personal jurisdiction over defendant because it conducts and transacts

 business, contracts to provide and/or supply and provides and/or supplies services and/or goods

 within New York.

         98.   Venue is proper because plaintiff and many class members reside in this District and

 defendant does business in this District and State.

         99.   A substantial part of events and omissions giving rise to the claims occurred in this

 District.

                                                    Parties

         100. Plaintiff is a citizen of Staten Island, Richmond County, New York.

         101. During the relevant statutes of limitations, plaintiff purchased the Product for

 personal consumption within this district and/or State.

         102. Plaintiff paid more for the Products than he otherwise would have if the Products did

 not have the misleading representations.


                                                     17
Case 1:20-cv-00322-LDH-SMG Document 1 Filed 01/21/20 Page 18 of 24 PageID #: 18



        103. Plaintiff paid a premium price for the Products because prior to purchase, plaintiff

 saw and relied on the misleading representations.

        104. Plaintiff would purchase the Products again if he was assured the representations

 were no longer misleading.

        105. Defendant Trader Joe's Company is a California corporation with a principal place

 of business in Monrovia, California, Los Angeles County.

                                          Class Allegations


        106. The classes will consist of all consumers in New York, the other 49 states and a

 nationwide class where applicable.

        107. Common questions of law or fact predominate and include whether defendant’s

 representations and practices were likely to harm plaintiff and if plaintiff and class members are

 entitled to damages.

        108. Plaintiff's claims and basis for relief are typical to other members because all were

 subjected to the same unfair and deceptive actions.

        109. Plaintiff is an adequate representative because his interests do not conflict with other

 members.

        110. No individual inquiry is necessary since the focus is only on defendant’s practices

 and the class is definable and ascertainable.

        111. Individual actions would risk inconsistent results, be repetitive and are impractical

 to justify, as the claims are modest relative to the scope of the harm.

        112. Plaintiff's counsel is competent and experienced in complex class action litigation

 and intends to adequately and fairly protect class members’ interests.

        113. Plaintiff seeks class-wide injunctive relief because the practices continue.



                                                  18
Case 1:20-cv-00322-LDH-SMG Document 1 Filed 01/21/20 Page 19 of 24 PageID #: 19



                                       New York GBL §§ 349 & 350
                                 (Consumer Protection from Deceptive Acts)

        114. Plaintiff incorporates by reference all preceding paragraphs.

        115. Plaintiff and class members desired to purchase products which were as described

 by defendant and expected by reasonable consumers, given the product type.

        116. Defendant’s acts and omissions are not unique to the parties and have a broader

 impact on the public.

        117. Defendant’s conduct was misleading, deceptive, unlawful, fraudulent, and unfair

 because it gives the impression to consumers the Products contain sufficient amounts of the

 highlighted ingredient, vanilla, to independently characterize the taste or flavor of the Products,

 did not contain other flavor components which simulate, resemble or reinforce the characterizing

 flavor and only contained flavor from vanilla.

        118. The unqualified, prominent and conspicuous representation as “Vanilla” is false,

 deceptive and misleading because the Product contains flavoring other than vanilla.

        119. Plaintiff and class members relied on the representations and paid more for the

 Products as a result of what defendant stated and omitted about the Products.

        120. Plaintiff and class members would not have purchased the Products or paid as much

 if the true facts had been known, suffering damages.

                                       Negligent Misrepresentation

        121. Plaintiff incorporates by reference all preceding paragraphs.

        122. Defendant misrepresented the substantive, quality, compositional, organoleptic

 and/or nutritional attributes of the Products through representing they contain sufficient amounts

 of the highlighted ingredient, vanilla, to independently characterize the taste or flavor of the

 Products, did not contain other flavor components which simulate, resemble or reinforce the



                                                  19
Case 1:20-cv-00322-LDH-SMG Document 1 Filed 01/21/20 Page 20 of 24 PageID #: 20



 characterizing flavor and only contained flavor from vanilla.

        123. The unqualified, prominent and conspicuous representation as “Vanilla” is false,

 deceptive and misleading because the Product contains flavoring other than vanilla.

        124. Defendant had a duty to disclose and/or provide non-deceptive labeling of the

 Product and its components and ingredients, and knew or should have known same were false or

 misleading.

        125. This duty is based on defendant’s position as an entity which has held itself out as

 having special knowledge and experience in the production, service and/or sale of the product or

 service type.

        126. The representations took advantage of consumers’ (1) cognitive shortcuts made at

 the point-of-sale and (2) trust placed in defendant, a well-known and respected brand in this sector.

        127. Plaintiff and class members reasonably and justifiably relied on these negligent

 misrepresentations and omissions, which served to induce and did induce, the purchase of the

 Products.

        128. Plaintiff and class members would not have purchased the Product or paid as much

 if the true facts had been known, suffering damages.

               Breaches of Express Warranty, Implied Warranty of Merchantability and
                     Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

        129. Plaintiff incorporates by reference all preceding paragraphs.

        130. Defendant manufactures and sells products which purport to contain sufficient

 amounts of the highlighted ingredient, vanilla, to independently characterize the taste or flavor of

 the Products, did not contain other flavor components which simulate, resemble or reinforce the

 characterizing flavor and only contained flavor from vanilla.

        131. The Products warranted to plaintiff and class members that they possessed



                                                  20
Case 1:20-cv-00322-LDH-SMG Document 1 Filed 01/21/20 Page 21 of 24 PageID #: 21



 substantive, functional, nutritional, qualitative, compositional, organoleptic, sensory, physical and

 other attributes which they did not.

        132. Defendant had a duty to disclose and/or provide a non-deceptive description and

 identification of the Products.

        133. This duty is based, in part, on defendant’s position as one of the most recognized

 companies in the nation in this sector.

        134. Plaintiff provided or will provide notice to defendant, its agents, representatives,

 retailers and their employees.

        135. Defendant had received or should have been aware of the misrepresentations due to

 numerous complaints by consumers to its main office over the past several years.

        136. The Products did not conform to their affirmations of fact and promises due to

 defendant’s actions and were not merchantable.

        137. Plaintiff and class members relied on the claims, paying more than they would have.

                                               Fraud


        138. Plaintiff incorporates by references all preceding paragraphs.

        139. Defendant’s purpose was to sell a product which purported to contain sufficient

 amounts of the highlighted ingredient, vanilla, to independently characterize the taste or flavor of

 the Products, did not contain other flavor components which simulate, resemble or reinforce the

 characterizing flavor and only contained flavor from vanilla.

        140. Defendant’s fraudulent intent is evinced by its failure to accurately identify the

 Product on the front label.

        141. Plaintiff and class members observed and relied on defendant’s claims, causing them

 to pay more than they would have, entitling them to damages.



                                                  21
Case 1:20-cv-00322-LDH-SMG Document 1 Filed 01/21/20 Page 22 of 24 PageID #: 22



                                              Unjust Enrichment

         142. Plaintiff incorporates by reference all preceding paragraphs.

         143. Defendant obtained benefits and monies because the Products were not as

 represented and expected, to the detriment and impoverishment of Plaintiff and class members,

 who seek restitution and disgorgement of inequitably obtained profits.

                                     Jury Demand and Prayer for Relief

 Plaintiff demands a jury trial on all issues.

     WHEREFORE, Plaintiff prays for judgment:

     1. Declaring this a proper class action, certifying Plaintiff as representative and undersigned

         as counsel for the class;

     2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

         challenged practices to comply with the law;

     3. Injunctive relief to remove, correct and/or refrain from the challenged practices and

         representations, restitution and disgorgement for members of the State Subclasses pursuant

         to the applicable laws of their States;

     4. Awarding monetary damages and interest, including treble and punitive damages, pursuant

         to the common law and other statutory claims;

     5. Awarding costs and expenses, including reasonable fees for plaintiff's attorneys and

         experts; and

     6. Other and further relief as the Court deems just and proper.

 Dated: January 21, 2020
                                                                  Respectfully submitted,

                                                                  Sheehan & Associates, P.C.
                                                                  /s/Spencer Sheehan
                                                                  Spencer Sheehan
                                                                  505 Northern Blvd Ste 311


                                                    22
Case 1:20-cv-00322-LDH-SMG Document 1 Filed 01/21/20 Page 23 of 24 PageID #: 23



                                                  Great Neck, NY 11021
                                                  Telephone: (516) 303-0552
                                                  Facsimile: (516) 234-7800
                                                  spencer@spencersheehan.com
                                                  E.D.N.Y. # SS-8533
                                                  S.D.N.Y. # SS-2056
                                                          -and-
                                                  Law Offices of Peter N. Wasylyk
                                                  Peter N. Wasylyk (PHV to file)
                                                  1307 Chalkstone Ave.
                                                  Providence, RI 02908
                                                  Telephone: (401) 831-7730
                                                  Facsimile: (401) 861-6064
                                                  pnwlaw@aol.com




                                      23
Case 1:20-cv-00322-LDH-SMG Document 1 Filed 01/21/20 Page 24 of 24 PageID #: 24



 1:20-cv-00322
 United States District Court
 Eastern District of New York

 Peter Figueroa, individually and on behalf of all others similarly situated,


                                          Plaintiff,


          - against -


 Trader Joe's Company,


                                           Defendant




                                             Complaint




                           Sheehan & Associates, P.C.
                            505 Northern Blvd., #311
                              Great Neck, NY 11021
                              Tel: (516) 303-0552
                              Fax: (516) 234-7800




 Pursuant to 22 NYCRR 130-1.1, the undersigned, an attorney admitted to practice in the courts of
 New York State, certifies that, upon information, and belief, formed after an inquiry reasonable
 under the circumstances, the contentions contained in the annexed documents are not frivolous.

 Dated: January 21, 2020
                                                                            /s/ Spencer Sheehan
                                                                             Spencer Sheehan
